Exhibit 10.1

 

THIRD AMENDMENT

 

TO

 

THIRD AMENDED AND RESTATED OMNIBUS AGREEMENT

 

AMONG

 

EXTERRAN HOLDINGS, INC.

 

EXTERRAN ENERGY SOLUTIONS, L.P.

 

EXTERRAN GP LLC

 

EXTERRAN GENERAL PARTNER, L.P.

 

EXTERRAN PARTNERS, L.P.

 

AND

 

EXLP OPERATING LLC

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO

THIRD AMENDED AND RESTATED

OMNIBUS AGREEMENT

 

This Third Amendment (this “Amendment”) to the Third Amended and Restated
Omnibus Agreement is entered into on, and effective as of, April 10, 2014 (the
“Effective Date”), and is by and among Exterran Holdings, Inc., a Delaware
corporation (“Exterran”), Exterran Energy Solutions, L.P., a Delaware limited
partnership (“EESLP”), Exterran GP LLC, a Delaware limited liability company
(“GP LLC”), Exterran General Partner, L.P., a Delaware limited partnership (the
“General Partner”), Exterran Partners, L.P., a Delaware limited partnership (the
“Partnership”), and EXLP Operating LLC, a Delaware limited liability company
(the “Operating Company”).  The above-named entities are sometimes referred to
in this Amendment collectively as the “Parties.”

 

RECITALS:

 

The Parties entered into that certain Third Amended and Restated Omnibus
Agreement dated as of June 10, 2011, as amended by that certain First Amendment
to the Third Amended and Restated Omnibus Agreement dated as of March 8, 2012
and that certain Second Amendment to the Third Amended and Restated Omnibus
Agreement dated as of March 31, 2013 (as so amended, the “Omnibus Agreement”).

 

The Parties desire to amend the Omnibus Agreement to evidence their agreement to
increase the maximum selling, general and administrative costs that may be
allocated to the Partnership in Section 3.2(a) of the Omnibus Agreement to take
into account the Partnership’s acquisition of certain assets in the transaction
contemplated by that certain Purchase and Sale Agreement dated as of
February 27, 2014, between MidCon Compression, L.L.C., an Oklahoma limited
liability company, and the Operating Company.

 

The Conflicts Committee of the Board of Directors of GP LLC has approved the
form, terms and substance of this Amendment in accordance with the requirements
set forth in Section 8.6 of the Omnibus Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1.             Omnibus Agreement Amendment.

 

(a)          Section 3.2(a) is hereby replaced in its entirety with the
following:

 

“Notwithstanding Section 3.1, the amount that the Exterran Entities are entitled
to receive from the Partnership Group pursuant to Section 3.1 for selling,
general and administrative costs during any particular quarter beginning with
the first full quarter following the consummation of the Partnership’s
acquisition of certain assets in the transaction (the “MidCon Acquisition”)
contemplated by that certain Purchase and Sale Agreement dated as of
February 27, 2014, between MidCon Compression, L.L.C., an Oklahoma limited
liability company, and the Operating Company and ending with the quarter that
concludes at the end of the Limit Period shall not exceed $17.7 million (the
“SG&A Limit”); provided, that with respect to the quarter during which the
MidCon Acquisition is consummated, the SG&A Limit shall be the sum of (A) the
product of $15.0 million multiplied by a fraction of which the numerator is the
number of days in such period prior to consummation of the MidCon Acquisition
and of which the denominator is 91 and (B) the product of $17.7 million
multiplied by a fraction of which the numerator is the number of days in such
period on and after consummation of the MidCon Acquisition and of which

 

--------------------------------------------------------------------------------


 

the denominator is 91. The SG&A Limit shall be reduced by any cash selling,
general and administrative costs incurred directly by the Partnership Group
during the applicable period. In the event that during the Limit Period the
Partnership Group makes any additional acquisitions of assets or businesses or
the business of the Partnership Group otherwise expands after consummation of
the MidCon Acquisition, then the Parties shall negotiate in good faith any
appropriate increase in the SG&A Limit in order to account for any adjustments
in the nature and extent of the selling, general and administrative services
provided by the Exterran Entities to the Partnership Group, with any such
increase in the SG&A Limit subject to the approval of the Conflicts Committee.”

 

2.             Acknowledgement.  Except as amended hereby, the Omnibus Agreement
shall remain in full force and effect as previously executed, and the Parties
hereby ratify the Omnibus Agreement as amended hereby.

 

3.             Counterparts.   This Amendment may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the Parties hereto and delivered (including by facsimile) to the other Parties.

 

[Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment on, and effective
as of, the date first set forth above.

 

 

EXTERRAN HOLDINGS, INC.

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

 

 

 

 

EXTERRAN ENERGY SOLUTIONS, L.P.

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

 

 

 

 

EXTERRAN GP LLC

 

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

EXTERRAN GENERAL PARTNER, L.P.

 

 

 

 

 

By:

Exterran GP LLC,

 

 

its general partner

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

[Signature page to the Third Amendment to the Third Amended and Restated Omnibus
Agreement]

 

3

--------------------------------------------------------------------------------


 

 

EXTERRAN PARTNERS, L.P.

 

 

 

 

 

By:

Exterran General Partner, L.P.,

 

 

its general partner

 

 

 

 

By:

Exterran GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

EXLP OPERATING LLC

 

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

[Signature page to the Third Amendment to the Third Amended and Restated Omnibus
Agreement]

 

4

--------------------------------------------------------------------------------